Citation Nr: 0520982	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  92-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right inguinal hernia repair, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for ilioinguinal 
neuralgia, currently 10 percent disabling.

3.  Entitlement to an extraschedular evaluation under 
38 C.F.R. § 3.321(b) for the residuals of right inguinal 
hernia, postoperative.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982, and from May 1984 to December 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in November 1991 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issue of entitlement to an increased evaluation for the 
residuals of right inguinal hernia repair was previously 
before the Board in March 1995, when claims for entitlement 
to an evaluation in excess of 10 percent for the right 
inguinal hernia repair, postoperative, prior to February 
1994, and to a compensable evaluation for right inguinal 
hernia repair, postoperative, to include restoration of the 
10 percent evaluation subsequent to February 1994, were 
denied.  The veteran appealed this decision to the U.S. Court 
of Veterans' Appeals (now the U.S. Court of Appeals for 
Veterans' Claims, hereinafter Court).  In January 1997, the 
Court issued an order which vacated the March 1995 decision 
and remanded it for further development.

Accordingly, the Board remanded the issues for further 
development in August 1998.  In a July 1999 rating decision, 
the RO granted restoration of the 10 percent evaluation for 
the right inguinal hernia repair, postoperative, effective 
from February 1994, but declined to grant an evaluation 
greater than 10 percent either prior to or after February 
1994.  As the RO's grant of the restoration rendered the 
issue moot, the Board phrased the issue in its December 1999 
decision as one involving an increased evaluation for the 
residuals of right inguinal hernia repair, currently 10 
percent disabling.  In its decision, the Board denied the 
veteran's claim to an evaluation greater than 10 percent 
prior to or after February 1994.

The veteran again appealed this decision to the Court.  In 
March 2001, the Court vacated and remanded the Board's 
December 1999 decision for further development in keeping 
with the Veterans Claims Assistance Act of 2000.  In its 
decision, the Court additionally referenced a private, July 
1995, medical record that described a hernia in the veteran's 
abdomen, above the hernia scar, that reduced with lying down.  
Surgery was recommended.  The Court specifically rejected 
other arguments for remand.

In accordance with the Court's order, and in accordance with 
the VCAA, the Board attempted to development the case, 
proceeding initially under regulations allowing the Board to 
develop evidence under 38 C.F.R. § 19.9(a)(2).  However, this 
regulation was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV v. Sec'y), 327 F.3d 1339 
(Fed. Cir. 2003) as inconsistent with 38 U.S.C.A. § 7104(a).  
In November 2003, the issue was again remanded for 
development in keeping with DAV v. Sec'y, supra.

The issue is now again before the Board.  Regrettably, for 
reasons explained below, the Board finds it is again 
necessary to remand the issue for further development.

The Board notes that the veteran stated in October 2002 and 
August 2004 that he now experiences depression as a result of 
his longstanding inguinal hernia complications.  In October 
2002, he reported experiencing sexual dysfunction as a result 
of his inguinal hernia problems.  The Board thus infers 
claims for service connection for depression and sexual 
dysfunction as secondary to the service connected inguinal 
hernia disability.  These claims are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the Board notes that the most recent VA examination 
report of record concerning the veteran's service connected 
right inguinal hernia disability is dated in February and May 
1999.  Yet, VA treatment records since then have noted 
continuing problems with pain.  While there does not appear 
to be reference to a recurring hernia, per se, the physicians 
are clearly puzzled as to the source of the veteran's pain 
and the records show entries that implicate lumbar spine and 
kidney pathology, including a diagnosis of lumbar plexopathy.  
In addition, the veteran reported passing stone like 
substances and the physician ordered an intravenous 
pyelogram.

The Board finds that the nature and extent of the veteran's 
inguinal hernia pathology must be clarified.  Current medical 
findings are clearly necessary, with review of the claims 
file and in consideration of the medical evidence of record.  
See 38 C.F.R. § 3.159(c)(4) (2004).

Second, the Board notes that the veteran submitted an 
effective notice of disagreement to the denial of an 
evaluation greater than 10 percent for ilioinguinal 
neuralgia, which included consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).

The RO issued a rating decision in January 2004, in which it 
denied an evaluation greater than 10 percent for the service 
connected ilioinguinal neuralgia, including a denial of 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  In 
a statement submitted to the RO in August 2004, the veteran 
provided evidence supporting his claim for increased 
evaluation, discussing the fact he receives treatment 
currently from VA Medical Centers (MCs) in Atlanta, Georgia, 
and Montgomery, Alabama.  He reported that he must wear a 
Xylocaine patch but that his inguinal pain is so severe that 
sometimes he cannot drive.  He stated that he has had to use 
much of his sick time because of his condition, and that this 
condition is causing depression and stress.  He stated that 
he has required further surgery, and that he believes extra 
schedular evaluation is warranted in his case.  

The Board finds that this statement and the supporting 
documents submitted form an effective notice of disagreement 
to the January 2004 rating decision, including the denial of 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
However, the RO has not yet had an opportunity to issue a 
statement of the case as to these issues.

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to an increased evaluation for the 
service connected residuals of right 
inguinal hernia repair.  In particular, 
the RO must inform the appellant: (1) of 
the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for an increased evaluation for the 
residuals of right inguinal hernia 
repair; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the appellant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
his right inguinal hernia disability 
since February 2003. 

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers who have 
treated the veteran from 2003.  The Board 
notes that the case was previously 
remanded for development consistent with 
VCAA, in November 2003, and that the RO 
has made extensive efforts to obtain all 
records of which the veteran gave notice.  
This is not a request that the RO 
duplicate these records, but rather that 
the RO obtain any records that have been 
created since February 2003.  In 
addition, the RO is asked to carefully 
review the record and make an attempt to 
obtain any records of which it was 
notified that was not already obtained.  
In particular, the RO is requested to 
obtain copies of any and all outpatient 
and inpatient treatment records from the 
VAMCs in Tuskegee and Montgomery, 
Alabama, and in Atlanta and Birmingham, 
Georgia from February 2003 to the 
present.

4.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

Specifically, the RO should again try to 
obtain records of treatment accorded the 
veteran by Dr. Peden of Montgomery, 
Alabama.  Where necessary, it should ask 
the veteran to augment the information he 
has already given, such as the name of 
the hospital or insurance company with 
which the physician is affiliated, to 
assist in the search for records.  The 
veteran should be notified of an 
inability to obtain records, where 
applicable, and offered the opportunity 
obtain them himself.

5.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded an examination, by 
an appropriate specialist, to determine 
the nature and extent of his service 
connected right inguinal hernia 
disability.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course of 
and the service connected right 
inguinal hernia disability.
?	Describe any current symptoms and 
manifestations attributed to the 
right inguinal hernia disability.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all right inguinal 
hernia pathology.  In so doing, the 
examiner is requested to review all 
aspects of the right inguinal hernia 
disability so as to give as complete 
and clear a picture of this 
disability.
1.	Specifically, the examiner is 
requested to comment on 
alternative diagnoses that are 
present in the claims file, 
such as back problems assessed 
as possible lumbar plexopathy 
in April 2001, and the report 
of possible stone like 
substances the veteran averred 
he passed in May 2001.
2.	If the veteran's complaints may 
be attributed to other 
diagnoses, in each case, the 
examiner is requested to 
provide an opinion as to 
whether it is as likely as not 
that such diagnoses, 
manifestations, or symptoms are 
the result of, aggravated by, 
or in any way etiologically 
related to the service-
connected right inguinal hernia 
disability.  If the examiner 
cannot determine, he or she 
should so state.

6.  The RO should issue a statement of 
the case regarding the issue of an 
increased evaluation for ilioinguinal 
neuralgia and entitlement to 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
apprised of his right to submit a 
substantive appeal as to these issues and 
to have his claims reviewed by the Board.

7.  After receipt of any and all newly 
acquired evidence, the RO should review 
the appellant's claim for an increased 
evaluation for his service connected 
residuals of right inguinal hernia 
including consideration of Esteban v. 
Brown, 6 Vet. App. 259 (1994).  If the 
decisions remain in any way adverse to 
the appellant, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran is scheduled for examination, he is advised that 
failure to appear for a scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2003).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


